Citation Nr: 9918958	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-38 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, Brother




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a January 1979 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC).  In January 1979, the RO&IC denied 
the claims of entitlement to service connection for 
hemorrhoids, a left leg injury and a back injury.  In August 
1979, the veteran submitted a document which the Board has 
construed as a notice of disagreement with the denials of 
service connection for the back and leg injuries.  A 
statement of the case was mailed to the veteran in August 
1980.  

On a statement received at the RO&IC in September 1980, the 
veteran requested an extension of time within which to submit 
a substantive appeal.  By letter dated the same month, the 
RO&IC informed the veteran that his request for an extension 
of time had been granted and that he had to file his 
substantive appeal by November 13, 1980.  The veteran 
submitted a statement which the Board has construed as a 
substantive appeal on the issue of service connection for a 
back injury which was received at the RO&IC on November 14, 
1980.  The substantive appeal was timely via application of 
38 C.F.R. § 20.305(a) (1998).  


FINDINGS OF FACT

1.  The RO&IC denied entitlement to service connection for a 
back injury when it issued an unappealed rating decision in 
October 1974.





2.  Evidence received since the October 1974 determination 
wherein the RO&IC denied the claim of entitlement to service 
connection for residuals of a back injury bears directly and 
substantially upon the issue, and by itself or in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fully decide the 
merits of the claim.  

3.  The claim of entitlement to service connection for 
residuals of a back injury is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  

4.  A current back disorder is not causally related to any 
incident of active duty.  


CONCLUSIONS OF LAW

1.  Evidence received since the October 1974 determination 
wherein the RO&IC denied the claim of entitlement to service 
connection for residuals of a back injury is new and 
material, and the veteran's claim for that benefit has been 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§  3.156(a), 20.1103 (1998).  

2.  The claim of entitlement to service connection for 
residuals of a back injury is well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  A back injury was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  
38 C.F.R. § 3.303(d) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the October 
1974 rating decision wherein the RO&IC denied the claim of 
entitlement to service connection for residuals of a back 
injury is reported below.  

Review of the service medical records shows that in September 
1973, the veteran complained of back pain at the L1-L2 level 
after a motor vehicle accident.  The impression from the 
examination was back strain and questionable congenital 
scoliosis of the upper thoracic spine.  Back pain was 
complained of in October 1973.  No diagnosis was made.  The 
veteran sought treatment for back pain in February 1974.  The 
assessment at that time was muscle sprain.  In March 1974, it 
was noted that the veteran had lumbar back pain after lifting 
170 pounds.  Residuals of a back injury were not reported on 
the separation examination which was conducted in April 1974.  

The report of a September 1974 VA examination is of record.  
The veteran reported that he injured his back in-service when 
a jeep he was driving overturned.  X-rays of the thoracic 
spine revealed very minimal scoliosis.  X-rays of the lumbar 
spine revealed nothing abnormal with the exception of minimal 
narrowing of L5-S1.  No orthopedic diagnosis was made.  

The RO&IC denied the claim of entitlement to service 
connection for residuals of a back injury in October 1974.  
The RO&IC noted that residuals of a back injury were not 
present upon examination in September 1974.  The veteran was 
informed of the denial of service connection and of his 
procedural and appellate rights via a letter dated in October 
1974.  The veteran did not appeal the decision which became 
final in October 1975.  




The evidence added to the record subsequent to the October 
1974 rating decision wherein the RO&IC denied service 
connection for residuals of a back injury is reported below.  

On a statement dated in September 1979, M. M. G., M.D. 
included the notation that the veteran was first treated in 
August 1979 for an acute exacerbation of unstable dorso-
lumbar spine with lordosis and possible disc derangement.  
The veteran had been hospitalized from August 1979 to 
September 1979.  In June 1980, the doctor included a 
diagnosis of acute exacerbation of unstable dorso-lumbar 
spine with lordosis, possible disc derangement and scoliosis 
of the upper cervical spine to the left.  

A private hospital summary associated with the claims file 
shows the veteran was discharged in September 1979 with a 
diagnosis of acute exacerbation of unstable dorso-lumbar 
spine with lordosis and possible disc derangement.  It was 
reported that the veteran's back pain had begun in 1973 
following an accident.  

A lay statement from E. E. G, was received at the RO&IC in 
September 1980.  The affiant reported that he knew the 
veteran in 1973.  The veteran complained at that time of an 
ache in the upper left side of the back and also a left leg 
ache.  

A lay statement from R. E. B., included the notation that he 
served with the veteran during active duty and that the 
affiant knew the veteran had an accident which injured his 
back and leg.  

The report of an August 1979 X-ray examination of the 
lumbosacral spine revealed deep set 5th lumbar vertebra.  The 
lumbosacral angle measured 46 degrees.  A vertical line drawn 
through the center of the body of L2 lay anterior to the 
lumbosacral articulation compatible with an unstable back.  
The intervertebral spaces were maintained.  

The report of a June 1982 VA examination has been associated 
with the claims file.  The veteran reported that he injured 
his back in a jeep accident in 1973 and had had intermittent 
trouble with his back since that accident.  X-rays of the 
lumbosacral spine were interpreted as revealing no 
abnormalities.  The pertinent diagnosis was residual injury 
to back of lumbosacral strain.  

Private treatment records reveal that the veteran was 
hospitalized from April to May 1989 after being hit on the 
head with a baseball bat.  No symptomatology related to the 
veteran's back was included in these treatment records.  

A VA neurological examination was conducted in February 1990.  
No pertinent abnormalities were noted.  

A VA general medical examination was conducted in March 1990.  
The veteran complained of experiencing residuals of a head 
injury.  No pertinent abnormalities were noted.  

Records from M. Z., M.D., have been associated with the 
claims file.  On a statement dated in August 1995, the 
physician wrote that the veteran had degenerative lumbosacral 
spine disease with chronic lower back pain.  It was noted 
that the veteran had a history of lumbosacral spine injury 
"which very likely precipitated development of degenerative 
changes."  The physician included the results of a July 1995 
Magnetic Resonance Imaging (MRI) examination which was 
interpreted as showing spinal canal stenosis at the L3-4 and 
L4-5 levels secondary to degenerative disc and degenerative 
joint disease.  The records further reveal that the veteran 
received physical therapy for low back pain.  

On a statement dated in October 1996, the physician reported 
that she had been treating the veteran, in pertinent part, 
for chronic lower back pain which onset the veteran related 
to a lower back injury sustained during active duty.  The 
physician opined that as it was somewhat unusual to have the 
degree of degenerative lumbosacral spine disease the veteran 
had at his age, it was "reasonable to assume that previous 
trauma accelerated degenerative changes causing chronic back 
pain."  

In February 1998, the physician noted that she had been 
treating the veteran, in pertinent part, for chronic low back 
pain due to spinal stenosis.  

A VA examination was conducted in January 1998.  The veteran 
reported that he injured his back during active duty when a 
jeep rolled over him.  X-rays of the thoracic spine revealed 
focal scoliosis to the left and X-rays of the lumbar spine 
revealed minimal degenerative joint disease.  The examiner 
noted upon examination of the veteran's records that there 
were numerous occasions when the veteran did not have back 
pain.  He also noted numerous occasions when X-rays revealed 
levoscoliosis and a lordosis.  It was the examiner's opinion 
that the X-ray abnormalities were consistent with congenital 
abnormalities rather than acquired.  Those abnormalities 
could also account for the chronic discomfort of the thoracic 
back as well as the lumbosacral back.  The examiner did not 
consider the reported in-service jeep accident to be 
consistent with ongoing back discomfort.  

A private X-ray examination of the cervical spine conducted 
in June 1995 revealed degenerative disk disease with a 
suggestion of some encroachment upon the intervertebral 
foramina bilaterally.  

A private MRI of the lumbar spine conducted in January 1998 
revealed multi-level degenerative disc and degenerative joint 
disease.  

In June 1998 L. M. S., M.D., noted that the veteran had 
chronic low back pain relative to chronic lumbar stenosis 
following a motor vehicle accident in 1974.  The impression 
from an examination was that the veteran had decompensated 
back syndrome with mild myofascial pain.  It was noted that 
the veteran might have lumbar spondylosis with neurogenic 
claudication but physical examination was not very 
impressive.  

Treatment records from the MossRehab Hospital have been 
associated with the claims file.  The records show that the 
veteran had experienced low back pain since a motor vehicle 
accident in 1974.  He was receiving physical therapy for back 
pain.  

The veteran testified before the undersigned member of the 
Board in May 1999.  He was injured in-service in 1973 in a 
jeep accident.  He was not hospitalized after the accident 
but was treated with hot compresses and pills.  He did not 
receive any further treatment for his back for the remaining 
eight months of his tour of duty.  He testified that he was 
not given a separation examination in May 1974.  After his 
discharge, he had sharp pains in his back.  

The veteran was hospitalized in 1974 for two weeks.  No 
surgery had been performed on his back.  He had not been 
informed by any doctor that his back condition was due to the 
in-service jeep accident.  He did not receive treatment for 
his back from any VA facility.  The veteran's mother 
testified that she had knowledge that the veteran had a jeep 
accident while in the service.  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).  






If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).


The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1998).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
residuals of a back injury.  

The veteran seeks to reopen his claim for service connection 
for residuals of a back injury which the RO&IC denied in 
October 1974.  

The Board finds the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for residuals of a back injury.  The records 
associated with the claims file subsequent to the October 
1974 rating decision from M. Z., M.D. include opinions which 
tend to show that the veteran's lumbosacral spine injury was 
the result of previous trauma sustained during active duty.  
Service connection was denied in October 1974 as there was no 
evidence of record demonstrating that the veteran had 
residuals of an in-service back injury at that time.  The new 
evidence from Dr. M. Z. tends to show that the veteran does 
have current residuals of an in-service back injury.  

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for residuals of a back 
injury as there is now of record competent medical evidence 
which expresses an association between the current back 
disorder and active duty.  The evidence submitted bears 
directly and substantially upon the issue of entitlement to 
service connection for residuals of a back injury, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of this claim.  

Whether the claim of entitlement to 
service connection for residuals of a 
back injury is well-grounded.

The Board finds the reopened claim of entitlement to service 
connection for residuals of a back injury is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that the veteran has presented a claim which is 
plausible.  

Included in the claim files is an opinion from a physician 
indicating a possible association between in-service back 
trauma and a currently diagnosed low back disorder.  

As there is competent evidence of record of a current 
diagnosis of residuals of a back injury which has been linked 
to the veteran's period of active duty, the Board finds the 
claim is well grounded.  

Entitlement to service connection for a 
low back disorder.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for residuals 
of a back injury.  The evidence which supports the veteran's 
claim are records from M. Z., M.D.  The doctor opined it was 
somewhat unusual to have the degree of lumbosacral spine 
disease the veteran had at his age and that it was 
"reasonable" to assume that previous trauma accelerated 
degenerative changes causing chronic back pain.  

Additionally, L. M. S., M.D., reported in June 1998 that the 
veteran had chronic low back pain relative to chronic lumbar 
stenosis following a motor vehicle accident in 1974.  

The evidence which goes against the veteran's claim is the 
opinion expressed on the January 1998 VA examination which 
affirmatively found that there was no causal connection 
between the in-service jeep accident and the current back 
disorder.  This examiner opined that the veteran's back 
disorder was congenital.  There also is no evidence of record 
showing that arthritis of the back was present to a 
compensable degree within one year of the veteran's 
discharge.  

The Board places greater probative weight on the opinion of 
the examiner who conducted the January 1998 VA examination 
than the opinions from doctors M Z. and L. M. S.  The VA 
examiner had access to the veteran's entire claims file and 
reviewed the same when forming his opinion as to the etiology 
of the low back disorder.  

In contrast to this are the opinions from doctors M. Z. and 
L. M. S. who did not indicate in any way that they had access 
to and reviewed the entire claims file when forming their 
opinions as to the etiology of the back disorder.  The Board 
must assume such opinions are based on the veteran's self-
reported history.  Medical evidence that relies on history 
provided by the veteran is not probative.  

The Court has made clear that medical opinions based on a 
history furnished by the veteran and unsupported by the 
clinical evidence are of low or limited probative value.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  As stated by the Court, "[a]n opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 561 (1993).  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for residuals of a 
back injury.  


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a back injury, the appeal is granted in this 
regard.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for residuals of a back 
injury.  

Entitlement to service connection for residuals of a back 
injury is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

